Tom, J.E, dissents in a memorandum as follows:
I do not share the majority’s view that plaintiff established grounds for preliminary relief or that Supreme Court thereby abused its discretion in denying plaintiffs application for a preliminary injunction. Plaintiff has not made the requisite showing of entitlement to a provisional remedy. The primary evidence of the noise level emanating from defendant’s establishment allegedly creating the nuisance was based on the affidavit of plaintiffs acoustical expert. The methodology of the expert in measuring the sound level was questionable and not in compliance with standards approved by the Commissioner of Environmental Protection (Administrative Code of City of NY §§ 24-204, 24-206 [b]). The expert failed to address these concerns at the hearing on May 26, 2009. Further, plaintiff failed to explain why it lacks an effective administrative remedy and, particularly, why it failed to take any steps in pursuit of available legal redress for an “unreasonably loud and disturbing” noise condition that continued over an extensive period of time. Nor has plaintiff offered any excuse for its delay in seeking injunctive relief for nearly a year after the condition complained of arose, in contradiction of its claim that immediate relief is required.
Accordingly, I would deny the application for preliminary injunctive relief. [Prior Case History: 2009 NY Slip Op 31739(U).]